AO 245]3 (Rev. 05/15/2018) Judgment in a Crirnina[ Petty Case (Modified) Page l of l

lUNFHI)STATESIHSTRKFFCOURI
soUTHERN instch or CALIFORNIA

United States ofArnerica .]UDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November ], 1987)

Apolom-O Bartolo_HemandeZ Case Number: 3:18-mj-23206-JLB

Benjamin J. Cheeks
Defena’anf ’.S Attorney

REGISTRATION NO. 81712298

THE DEFENDANT:
pleaded guilty to count(s) l Of Complaint

|:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant 1s adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of ()ffense Count Number§sl
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
\:| The defendant has been found not guilty on count(s) `
|:l Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of: y
TIME SERVED

Assessment: $10 WAIVED |E Fine: WAIVED
§ Court recommends USMS, ICE or DI-IS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal
|:| Court recommends defendant be deported/removed With relative, charged in case _

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Wednesday, December 19, 2018
Date of Imposition of Sentence

WMM
l tie listed (M/\) g f

DE_C t 9 2018 HoNoRABLE WILLIAM V. GALLO

UNITED STATES MAGISTRATE JUDGE

~»"-:~r~;“"”" count
C\ t- \*K d ‘ D-‘S…`§~i caugosse§\{ \

SOUl HI:HN D|‘:`>l Fl|Cl'
B`i'

 

 

3:18-mj-23206-JLB

 

